Citation Nr: 1814943	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  00-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia.  

2.  Entitlement to a rating in excess of 10 percent for ilioinguinal nerve entrapment.  

3.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee, based on instability.  

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, based on limitation of flexion.  

5.  Entitlement to a rating in excess of 10 percent from March 21, 2007 to August 29, 2012, and in excess of 20 percent thereafter, for status post arthrotomies of the right knee, based on limitation of extension.

6.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee, with degenerative joint disease.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 29, 2012.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 1999, July 2005, May 2006, and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

Relevant to the right knee ratings, in May 2001, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer at the Board.  The Veteran was informed of this situation in August 2011 and offered the opportunity for a new hearing but elected not to have another hearing.  See August 2011 communication. 

This appeal has a long and complicated history; a brief discussion is necessary for clarification of the issues on appeal.  

Knees

Regarding the right knee, the Veteran is in receipt of three separate disability ratings for the right knee.  The ratings are identified as chondromalacia patella, right knee (under DC 5257 for instability), right knee status post arthrotomy times two (under DC 5261 for limitation of extension), and degenerative joint disease (DJD) of the right knee (under DC 5010, for arthritis with limitation of flexion).  For the sake of clarification, the Board has added the bases for the ratings to the title page above. 

The left and right knee claims arise from an October 1999 request for an increased rating for the right knee and service connection for the left knee.  At that point, the Veteran's right knee was rated 20 percent disabling for chondromalacia patella, right knee, based on instability.  The December 1999 rating decision denied the claim for increase and the Veteran appealed to the Board.  In July 2001, the Board granted a separate 10 percent rating for DJD of the right knee based on arthritis with painful limitation of flexion, and denied a rating in excess of 20 percent for chondromalacia of the right knee, based on instability.  An August 2001 rating decision implemented the July 2001 Board decision, awarding a 10 percent rating for DJD of the right knee, effective October 22, 1999.  

The Veteran appealed the July 2001 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2002, the Court vacated the July 2001 Board decision to the extent it denied a rating in excess of 20 percent for chondromalacia of the right knee, and granted only a separate 10 percent rating for DJD of the right knee.  

In November 2003, the Board remanded the right knee claims for further development.  While on remand, in July 2005, the AOJ granted service connection for chondromalacia of the left knee, with DJD, rated 10 percent, effective May 22, 2001.  

In March 2006, the Board again remanded the issue of entitlement to a rating in excess of 20 percent for chondromalacia of the right knee, and a rating in excess of 10 percent for DJD of the right knee, for further development.  While on remand, in August 2006, the AOJ granted an earlier effective date of October 22, 1999, for the grant of service connection for chondromalacia of the left knee, with DJD.  

In February 2012, the Board granted a separate 10 percent rating for right knee arthrotomies times two (based on limitation of extension), prior to March 21, 2007 as well as an initial 10 percent disability rating for the left knee, and remanded the issues of entitlement to a rating in excess of 20 percent for chondromalacia of the right knee, 10 percent for DJD of the right knee, a rating in excess of 10 percent for left knee chondromalacia with DJD, for further development.  As the Board noted in the February 2012 decision and remand, the Veteran's October 1999 claim for an increased rating for the right knee disability applies to all of his right knee disabilities.  

As the Board's February 2012 decision regarding the rating for the right knee arthrotomies times two, only applied to the period prior to March 21, 2007, the question of entitlement to a rating in excess of 10 percent from March 21, 2007 to August 29, 2012, and in excess of 20 percent thereafter, remains on appeal.  As such, the Board has added the issue to the title page above. 

Hernia residuals and nerve entrapment

Regarding hernia residuals and nerve entrapment ratings, the Veteran filed claims for increase for the same in January 2006.  A May 2006 rating decision, in part, denied entitlement to a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia, and denied a compensable rating for ilioinguinal nerve entrapment.  An August 2006 rating decision granted an increased (10 percent) rating for the Veteran's service-connected ilioinguinal nerve entrapment, effective April 15, 2005.  

In separate February 2012 actions, the Board remanded the claims for increased ratings for ilio lingual nerve entrapment and hernia residuals, for further development and denied extension of a total rating for convalescence following surgery for the right hernia.  The Veteran appealed to the Court the Board's decision not to extend the temporary total rating for recovery following the hernia surgery.  The Court granted a Joint Motion for Remand.  In a May 2013 decision, the Board extended the temporary total rating to November 30, 2005. 

TDIU

Regarding TDIU, a May 2010 rating decision denied entitlement to a TDIU and the Veteran appealed.  In February 2012, the Board remanded the claim for TDIU.  While on remand, a December 2012 rating decision, in part, granted entitlement to a TDIU, effective August 29, 2012.  The Veteran continued to express disagreement with the effective date assigned.  In May 2013, the Board remanded the matter of entitlement to a TDIU rating prior to August 29, 2012, for further development.  When the appeal returned to the Board in July 2016, the Board found that the development was inadequate and once again remanded the appeal for further development.

In October 2017, the Veteran submitted additional evidence in support of the TDIU claim that has not been reviewed by the AOJ.  The Veteran agreed to waive AOJ review to the extent that the Board is able to grant the claim.  The Board finds that entitlement to TDIU prior to August 29, 2012 is intertwined with the increased rating claims for the knees which are addressed in the remand below.  

The Veteran indicated an intent to file a claim for service connection for a left side inguinal hernia in an October 2015 statement.  The Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to higher ratings for the right and left knee disabilities and entitlement to TDIU prior to August 29, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's recurrent, right inguinal hernia is not shown to be worse than a recurrent hernia well-supported by truss or readily reducible. 

2.  Resolving doubt in the Veteran's favor, scarring associated with the herniorrhaphy is shown to be painful. 

3.  The Veteran's service-connected ilioinguinal nerve entrapment is severe and he is in receipt of the highest schedular rating available for such disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of postoperative right inguinal herniorrhaphy are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7338 (2017).

2.  The criteria for a separate 10 percent disability rating, but no higher, for a painful scar associated with the right inguinal herniorrhaphy, are met from April 15, 2005.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

3.  The criteria for a rating in excess of 10 percent for ilio inguinal nerve entrapment are not met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.124a, Diagnostic Codes 8530 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran, nor the Veteran's representative has raised any issues with VA's duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA also has a duty to assist the appellant in the development of the claims.  Neither the Veteran nor his attorney have raised any issues with the duty to assist in procuring records.  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

The Board acknowledges that the Veteran and his attorney raised issues with the adequacy of the VA examinations for nerve entrapment, prior to the February 2012 remand.  The Board is not relying on those examinations to render its decision below.  Importantly, neither the Veteran, nor his attorney has raised an issue with the relevant examinations conducted since the July 2016 remand.
  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).		

The questions presently at issue are whether the Veteran is entitled to ratings in excess of 10 percent for residuals of postoperative right inguinal herniorrhaphy and ilioinguinal nerve entrapment, respectively. 

	a.  Hernia/herniorrhaphy residuals 

The Veteran is currently in receipt of a 10 percent disability rating for his recurrent right side, post-operative inguinal hernia and seeks a higher rating.  
Under DC 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated as noncompensable.  A post-operative recurrent inguinal hernia, readily reducible, well-supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114.  

As an initial matter, the Board acknowledges that the Veteran asserts that he has a hernia on the left side (see October 2015 statement); however, as he is not service-connected for a hernia on the left side at this time, the additional 10 percent rating is not warranted at this time.  The Board has herein referred the Veteran's statement regarding the left side hernia to the AOJ for appropriate action.  The Veteran is not prejudiced by proceeding to evaluate the right side hernia at this time. 

For the reasons explained below, the Board finds that the evidence of record does not demonstrate that the Veteran's disability warrants the next-higher 30 percent disability rating for the recurrent hernia; however, a separate rating is warranted for a painful surgical scar resulting from the April 15, 2005 hernia surgery.

In a December 2006 statement, the Veteran reported that he desired a higher rating for his hernia residuals including nerve entrapment, due to continued pain and other problems.

Relevant to the hernia/herniorrhaphy, the Veteran was provided with a VA examination in March 2007.  The March 2007 VA examination report noted that the Veteran denied using any support or truss and also denied problems with nausea, vomiting, constipation or diarrhea.  The examiner noted that the Veteran had an antalgic gait and station with good walk as well as normal motor strength, tone, bulk, dexterity and coordination.  

In a May 2008 statement, the Veteran reported that he experienced pain when he sat too long, walked, certain steps caused pain in his right testicle and leg, and he could not wear clothes too tight or a belt around his waist without pain.

The Veteran was reexamined in May 2009.  The examiner noted that he went over the results of the March 2007 VA examination were discussed with the Veteran and that the Veteran denied any change in condition or treatment.  The examiner found no evidence of a recurrent inguinal hernia but noted the Veteran's subjective tenderness around the surgical site.  The Board also notes that in a separate May 2009 examination regarding the nerve disability, the Veteran reported that he had an aching pain in the right lower quadrant and that he could not tolerate any pressure in the area and could not wear a belt. 

The Veteran was provided additional VA examinations for the hernia disability in August 2012, March 2014, and March 2017.  All of the VA examiners noted the Veteran's subjective complaints of intermittent pain around the surgical site since the 2005 surgery.  On objective examination, all of the VA examiners noted that the right inguinal hernia was postoperative and that no current hernia was detected.  All of the examiners also noted that there was no indication for a supporting belt.  

Additionally, the March 2017 VA examiner specifically noted the Veteran's reports of pain in the area 2-3 times per week. During the March 2017 VA examination, the Veteran reported that the pain was usually stabbing and lasted for 1.5 hours up to 4-6 hours and that when he has such pain, he noticed radiation to the right groin and sometimes around to the low back.  In March 2017, he reported that bending over seemed to help relieve the pain.  In March 2017, he also reported that, generally, when went to bed, he applied heat to the area and took Tylenol and that occasionally, the pain awakened him at night. 

VA and private treatment records are consistent with the VA examination reports. 

Based on the evidence of record, the Board finds that a higher rating is not warranted for the Veteran's residuals of herniorrhaphy. 

In reaching this conclusion, the Board acknowledges the Veteran's reports of pain and that he had to wear supportive underwear.  The Veteran has not provided evidence to explain how wearing supportive underwear is worse than wearing other supportive devices such as a truss or belt.  There is no indication that the Veteran's hernia is not well-supported or not readily reducible.  To the contrary, the August 2012, March 2014, and March 2017 VA examiners could not detect the hernia at all.  The Board also finds that the Veteran's complaints of pain, including pain in the groin, pain while walking, as well as pain when he tightens his belt, are contemplated in the disability rating code for the post-operative recurrent inguinal hernia under DC 7338.  

The Board has also considered whether the Veteran is entitled to a separate rating for a scar associated with the April 15, 2005 herniorrhaphy, given the Veteran's complaints of pain in the scar area.  Resolving doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a separate 10 percent disability rating, but no higher, for a painful scar.  

Diagnostic Codes 7800 to 7805 pertain to scars.  DC 7800 is not relevant here as it pertains to disfigurement of the head, face, or neck.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.).  A 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804.

In this case, the March 2017 VA examiner evaluated the Veteran's scarring associated with the hernia surgeries and also noted that the Veteran's scar measured 8 cm by 0.125 cm and was well-healed without erythema.  The examiner noted that there was mild direct tenderness but that no keloid formation was noted and the scar exhibited no adherence to underlying tissues.  The examiner also noted that the scar was hyperpigmented.  The Board notes that in one section of the report the examiner found that the Veteran had no painful scars but in another section noted that the Veteran had mild direct tenderness of the scar.  The Board resolves doubt and finds that the "mild direct tenderness" associated with the scar is a painful scar as contemplated by DC 7804, particularly in light of the Veteran's lay statements regarding scar pain and pain at the surgical site.  

The Board also finds that the Veteran's painful scar is a separate pain from the description of internal pain in the groin or pain felt while walking and when tightening a belt.  Thus, a grant of a separate compensable rating for the painful scar does not amount to pyramiding.  

A rating in excess of 10 percent for the painful scarring is not warranted, however, as the scar does not occupy an area of at least 12 square inches and there is no indication that the Veteran has three or four scars that are unstable or painful.  In this regard, the Veteran consistently described one painful scar.  

In summary, higher ratings are not warranted for the recurrent right side hernia but a separate 10 percent rating is warranted for a painful scar from April 15, 2005.  The Board has considered whether staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the disabilities were stable throughout the respective appeal periods and did not more nearly approximate higher ratings at any point.  

	b.  Ilio inguinal nerve entrapment

With respect to the claim of entitlement to a rating in excess of 10 percent for service-connected ilio inguinal nerve entrapment, the Board observes that disabilities of the ilio inguinal nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8530 (paralysis), 8630 (neuritis), 8730 (neuralgia), and 8540 (soft tissue sarcoma).  

In this case, for the entire period on appeal, the Veteran's right ilio inguinal nerve entrapment has been rated as 10 percent disabling under DC 8530.  Under DC 8530, 10 percent is the maximum rating allowable for severe to complete paralysis of the ilio inguinal nerve.  

The Board has considered the Veteran's assertion that he is entitled to a higher or separate rating due to muscle atrophy as a result of his nerve entrapment but for the reasons explained below, finds that higher or separate ratings for the same are not warranted at any time.  

In March 2007 VA examination report, the examiner noted the Veteran's reports of pain and increased sensitivity at the surgical site with shooting pain and pulling sensation to his scrotum.  The Veteran also reported experiencing a burning sensation with constant ache.  The examiner noted that the Veteran had an antalgic gait and station with good walk as well as normal motor strength, tone, bulk, dexterity and coordination.  

A January 2008 VA examination report noted the Veteran's report that he urinates five to six times per day and two to three times per night, with no incontinence.  The examiner also noted the Veteran's report of occasional dysuria when he has to hold his urine for long periods.  The examiner also noted that the Veteran did not have significant decreased stream or hesitancy and that he reported that he felt like he emptied his bladder fairly well.  The examiner also noted that there were no recurrent urinary tract infections.

In May 2009, the Veteran was afforded another VA examination for his nerve disability.  At that time, the Veteran reported an aching pain in the right lower quadrant.  He reported that he also had a burning discomfort in the right groin area, and that when lying in bed he could not roll over because it pulled the groin and increased pain.

In August 2012, the Veteran was afforded another VA examination for his nerve disability.  On objective testing, the examiner noted mild, incomplete paralysis of the right ilio inguinal nerve.  The examiner noted that the Veteran's complaints of functional effects including persistent pain in right inguinal area.  The examiner also noted the Veteran's complaint that his pain worsens if he sits up for prolonged amounts of time.  The examiner noted that the Veteran had to frequently stand up and change positions to relieve pressure associated with his nerve entrapment.

VA treatment records include a report regarding a November 2012 electromyography (EMG) undertaken to address right leg pain.  The report noted that findings were within normal limits and there was no evidence of peripheral neuropathy, myopathy or lumbar motor radiculopathy.

The Veteran was provided with a VA examination in March 2014.  At that time, the Veteran reported experiencing pain in the herniorrhaphy site into the testicle and the buttock.  He reiterated his complaint that he cannot wear anything tight around the waist.  He reported that he took Tylenol for pain and used heat for relief.  He denied any symptoms in the lower extremities attributable to any peripheral nerve conditions, including pain, paresthesias or dysesthesias, and numbness.  On objective testing, the March 2014 VA examiner found that the Veteran had normal muscle strength in both lower extremities and did not have any muscle atrophy.  The examiner also found on sensory examination, that the Veteran had decreased sensation for light touch in the right upper anterior thigh. 

On peripheral nerves examination, the March 2014 an examiner found mild, incomplete paralysis of the obturator, external cutaneous, and ilio inguinal nerves.  The March 2014 VA examiner also noted that the Veteran's sensory loss spread far beyond the distribution of the ilio inguinal nerve.  The examiner also noted that while the Veteran had prominent pain complaints, there were no trophic changes, allodynia, and only limited hyperpathia to support presence of a neuropathic pain syndrome.

The Veteran and his wife also submitted lay statements indicating that the Veteran has erectile dysfunction, which he believes is caused by the ilio inguinal nerve entrapment.  See July 2007 statements.  The Board notes that the AOJ denied the claim for service connection for erectile dysfunction in July 2007.  Although the Veteran initially filed an appeal with the decision, the Veteran did not perfect that appeal after issuance of the April 2008 statement of the case.  None of the VA treatment records or VA examination reports have affirmatively linked the Veteran's erectile complaints to the service-connected nerve disability. 

The Board acknowledges the Veteran's assertion that he has groin pain including muscle pain and atrophy associated with the nerve entrapment and/or hernia.  The Board also acknowledges that Compensation and Pension examination reports for the knee disabilities, dated in March 2004 and March 2007, indicated that the Veteran had some quadriceps atrophy.  Those reports, however, do not indicate that the atrophy was due to the ilio inguinal nerve entrapment or hernia.  Moreover, the May 2017 VA orthopedic examiner affirmatively determined that the Veteran had no quadriceps atrophy on examination.  The May 2017 VA examiner specifically noted that the Veteran did not have weakened movement due to muscle injury or peripheral nerve injury and did not have notable thigh muscle atrophy.  The March 2004, August 2012, March 2014 and May 2017 VA examiners all noted that the Veteran had full muscle strength in both lower extremities.  Although the March 2007 VA examiner noted "some quadriceps atrophy and therefore some weakness and fatigability in this [right] knee," the same examiner also noted that the Veteran had good strength in flexion and extension.  The May 2017 VA examiner explained that the Veteran had age-related decrease in muscle mass that affects everyone. 

None of the VA or private treatment records indicate that the Veteran had muscle atrophy due to his right ilio inguinal nerve entrapment or hernia.  

Based on the foregoing, the Board finds that the aforementioned muscle atrophy has not been shown to be due to the service-connected ilio inguinal nerve entrapment.  

Additionally, the Board finds that all of the Veteran's pain is contemplated in the ratings currently assigned for the recurrent hernia and the ilio inguinal nerve entrapment.  Thus, a separate rating would amount to impermissible pyramiding.  

The Board has also considered whether the Veteran is entitled to separate, compensable ratings for incomplete paralysis of the obturator and external cutaneous nerves, given the findings of mild incomplete paralysis in those nerves, in the March 2014 VA examination.  However, Diagnostic Codes 8528 (obturator nerve) and 8529 (external cutaneous nerve) do not allow for compensable ratings for mild or moderate incomplete paralysis of the obturator and/or external cutaneous nerves. 

In summary, higher ratings are not warranted for the ilio inguinal nerve entrapment.  The Board has considered whether staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the disabilities were stable throughout the respective appeal periods and did not more nearly approximate higher ratings at any point.  

	c.  Other considerations 

In an October 2015 statement, the Veteran's attorney indicated that the Veteran was entitled to extraschedular ratings.  As such, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hernia, ilio inguinal nerve entrapment, and scar disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptoms are fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's groin pain, pain when walking, painful scar, and inability to tighten his belt without pain, are contemplated by the rating criteria.  There are no additional symptoms of his disabilities that are not addressed by the rating schedule and the Veteran and his representative have pointed to none.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for a right inguinal hernia status post herniorrhaphy, is denied. 

A separate 10 percent disability rating from April 15, 2005, for a painful scar associated with the herniorrhaphy, is granted subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for ilioinguinal nerve entrapment is denied. 


REMAND

Although the Board regrets the delay, further development is required with respect to the remaining claims. 

Regarding the increased ratings for the bilateral knees, the Board finds that an addendum opinion from the May 2017 VA examiner is necessary as the VA examination report is inadequate with respect to the assessment of the functional effects of the Veteran's knee disabilities during flare-ups.  Clarification is also required on other points.  

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare- i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

In this case, during the May 2017 VA examination, the Veteran reported functional limitations including pain, inability to walk long distances, sit for more than 15 minutes, giving way, difficulty ascending and descending stairs, regularly wearing knee braces and using a cane.  The May 2017 VA examiner noted that the Veteran may have some limitation of motion during flare-ups but that he could not describe the Veteran's functional loss during a flare-up in terms of degrees without resort to speculation.  The examiner explained that it was not possible to give any comment other than speculation as to any limitation when an examinee is not present for evaluation and that statements by examinee are entirely subjective.  

Given the findings in Sharp, the Board finds that the examiner should have applied the facts that the Veteran reported, or if necessary, should have attempted to glean any additional, specific facts from the Veteran's experience in order to estimate any additional functional loss in terms of degrees.  Moreover, if the examiner intended to communicate that no examiner would be able to provide an opinion regarding additional functional loss in terms of degrees without observing the flare-up, then the examiner should have stated the same. 

While on remand, the examiner should also clarify the basis for the Veteran's knee braces.  In this regard, the examiner should address whether the Veteran has had, at any point relevant to the October 1999 claim, any malunion or nonunion of the tibia or fibula on either side.  If so, the examiner should discuss the severity of the same, to include discussion of whether such disability requires a knee brace.  In this regard, VA treatment records indicated an unusually prominent tibial tubercle in the right knee in an April 2003 VA X-ray and noted that the findings had not changed significantly since the prior X-ray in February 2000.  Further, the May 2017 VA examiner noted that the Veteran underwent a right knee tuberplasty in 1979; however, the examiner did not indicate whether the procedure led to the current prominent tibial tubercle and/or whether it was related to any service-connected disability of the right knee.  These records taken together with the Veteran's long history of wearing knee braces but demonstrating a lack of objective findings of instability on examination, raise the question of whether the Veteran's knee braces are due to malunion or nonunion of the knee joint(s).

With respect to the claim for TDIU prior to August 29, 2012, the Board finds that it is intertwined the knee rating claims remanded herein as the outcome of those ratings may impact whether the Veteran meets the schedular rating requirements for TDIU prior to August 29, 2012.  Additionally, the Veteran submitted additional evidence in support of his claim for TDIU which has not yet been reviewed by the AOJ.  On remand, the AOJ should readjudicate the claim, to include considering whether the Veteran is entitled to extraschedular TDIU prior to August 29, 2012.  Notably, the Director of Compensation and Pension already issued an opinion on the matter in November 2014. 

Lastly, in order to ensure that the record is complete, obtain any outstanding VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Seek an addendum opinion to the May 2017 VA examination report.  The electronic claims file should be made available to and be reviewed by the examiner.  The Board leaves it to the discretion of the clinician selected to offer the opinion as to whether the Veteran need be reexamined.  If examined, any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times.  If reexamined and the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.

The examiner is also asked to clarify whether the Veteran has malunion or nonunion of either knee, related to any of the currently service-connected disabilities, including chondromalacia patella and degenerative joint disease, and if so, whether such nonunion or malunion requires the use of the knee braces which the Veteran wears day and night. 

The examiner is asked to offer a retrospective opinion regarding each of these findings, if possible, dating to October 1998 for the right knee and October 1999 for the left knee.  If not possible, please provide a specific explanation as to the reasons why such an opinion cannot be provided.  

3.  Readjudicate the claims, to include the issue of entitlement to a TDIU prior to August 29, 2012.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case, allow the applicable time for response, and then return the case to the Board.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


